Title: From Abigail Smith Adams to Hannah Phillips Cushing, 5 March 1811
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



My Dear Friend,—
Quincy, March 5, 1811.

I believe I may say with truth, that I have been your daily visitor through the dreary season of winter, and altho not visible to you, I have sometimes seated myself by your fire side, and held sweet converse with you; and not unfrequently regretted that it was not my good fortune to have been situated near your dwelling; then would your cheering countenance have enlivened the confinement I have experienced since I saw you.
That week I was taken sick; and am now only leaving my chamber: the weather has been so unpleasant, and the roads so obstructed by snow, that I have not been able to get abroad.
You will see by the publick papers that the president has nominated, and the senate unanimously appointed my son, as successor to your late, and ever dear Friend, in his office as judge, altho I know by information received early in the session from Washington, that it was his wish to do so, I considered his absence, as an insurmountable objection. I also knew what interest, what importunate interest would be made for many candidates.
The appointment was altogether unexpected both to the president and to me, the unanimity with which it was assented to, and the general satisfaction which it appears to give to all parties, will I hope and trust induce him to accept the appointment, which so honorably calls him back to his native land and which I hope will shield him from that spirit of animosity which has so unjustly assaild him. It will place him out of reach of competition for office, which occasions so much envy and jealousy amongst all parties. I had rather have him hold the office of Judge, than that of any foreign embassy or even Chief Majistrate of the United States. I think my Dear Friend you will be gratified that the seat your Friend so honorably held, and so faithfully discharged will not be disgraced by his successor.
Both his Father and I have written to him, to urge his acceptance of an office, which he has heretofore, when mentioned to him, exprest a reluctance to filling if ever he should be appointed to it.
He will now have many motives to consider what then appeard to him, a place for which he did not consider himself adequate to.
I know the interest you take in whatever concerns your Friends, will plead my excuse, for making myself and Family the subject of this Letter. Pray let me hear how you are. My regards to your Sisters, and believe me at all times Your truly affectionate Friend
Abigail Adams